

116 S3330 IS: Fair Returns for Public Lands Act of 2020
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3330IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Udall (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to increase certain royalty rates, minimum bid amounts, and rental rates, and for other purposes.1.Short titleThis Act may be cited as the Fair Returns for Public Lands Act of 2020.2.Increased onshore oil and gas royalty ratesSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended—(1)by striking 12.5 each place it appears and inserting 18.75; and(2)by striking 121/2 per centum each place it appears and inserting 18.75 percent.3.Increased minimum bid amountSection 17(b) of the Mineral Leasing Act (30 U.S.C. 226(b)) is amended—(1)in paragraph (1)(B)—(A)by striking the subparagraph designation and all that follows through the period at the end of the first sentence and inserting the following:(B)National minimum acceptable bid(i)In generalExcept as provided in clauses (ii) and (v), the national minimum acceptable bid shall be $10 per acre.; (B)in the second sentence—(i)by striking Thereafter, the Secretary and inserting the following:(ii)AdjustmentThe Secretary;(ii)by striking is necessary: (i) to enhance and inserting the following:is necessary—(I)to enhance; and(iii)by striking (ii) to promote and inserting the following:(II)to promote;(C)in the third sentence, by striking Ninety days and inserting the following:(iii)Notification90 days; (D)in the fourth sentence, by striking The proposal and inserting the following:(iv)NEPAThe proposal; and(E)by adding at the end the following:(v)ExceptionTo ensure a return of fair market value, as determined by the Secretary, the Secretary may establish in a notice of competitive lease sale a minimum acceptable bid applicable to the lease sale or one or more parcels within the lease sale that is higher than the national minimum bid under clause (i).; and(2)in subsection (b)(2)(C), by striking $2 per acre and inserting “$10 per acre’’.4.Increased onshore oil and gas rental ratesSection 17(d) of the Mineral Leasing Act (30 U.S.C. 226(d)) is amended, in the first sentence—(1)by striking $1.50 per acre and inserting $3 per acre; and(2)by striking $2 per acre and inserting $5 per acre.5.Fee for expression of interestSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:(q)Fee for expression of interest(1)In generalThe Secretary shall charge any person who submits, in accordance with procedures established by the Secretary to carry out this subsection, an expression of interest in leasing land available for disposition under this section for exploration for, and development of, oil or gas a fee, in an amount determined by the Secretary under paragraph (2).(2)AmountThe fee authorized under paragraph (1) shall be established by the Secretary in an amount that is determined by the Secretary to be appropriate to cover the aggregate cost of processing an expression of interest under this subsection, but not less than $15 per acre of the area covered by the applicable expression of interest..6.AdjustmentSection 17 of the Mineral Leasing Act (30 U.S.C. 226) (as amended by section 5) is amended by adding at the end the following:(r)Adjustment to certain feesThe Secretary shall—(1)not later than 4 years after the date of enactment of the Fair Returns for Public Lands Act of 2020, and at least once every 4 years thereafter, promulgate regulations adjusting each of the per-acre dollar amounts of fees imposed under subsections (b), (d), and (q) and subsections (e) and (f) of section 31 to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics; and(2)as the Secretary determines to be necessary to enhance financial returns to the United States or to promote more efficient management of oil and gas resources on Federal land, promulgate regulations adjusting any of the applicable per-acre dollar amounts of fees imposed under subsection (b), (d), or (q) or subsection (e) or (f) of section 31, as applicable..7.Reinstatement of competitive leasesSection 31 of the Mineral Leasing Act (30 U.S.C. 188) is amended—(1)in subsection (e)—(A)by striking paragraph (2) and inserting the following:(2)payment of back rentals and the inclusion in a reinstated lease of a requirement for future rentals at a rate of not less than $20 per acre per year;;(B)in paragraph (3)—(i)in subparagraph (A)—(I)by striking the subparagraph designation;(II)by striking issued pursuant to the provisions of section 17(b) of this Act;(III)by striking 162/3 and inserting 25; and(IV)by inserting and after the semicolon; and(ii)by striking subparagraph (B); and(C)in the second sentence of the undesignated matter following paragraph (4), by striking , but not to exceed $500; and(2)in subsection (f)—(A)in paragraph (3), by striking $5 and inserting $10; and(B)in paragraph (4), by striking 121/2 and inserting 25.8.Fiscal reform study and report(a)In generalThe Comptroller General of the United States shall offer to enter into an arrangement with the National Academy of Sciences under which the National Academy of Sciences, in cooperation with the Comptroller General of the United States, shall conduct a study evaluating the efficiency and effectiveness of the implementation of this Act and the amendments made by this Act.(b)ConsiderationsThe study conducted under subsection (a) shall include consideration of—(1)the systems of the Department of the Interior for collecting and auditing payments under this Act and the amendments made by this Act;(2)the performance of the stewardship of the Department of the Interior and the disposition of receipts by the Department of the Interior in carrying out this Act and the amendments made by this Act; and(3)the performance of the valuation approach carried out under this Act and the amendments made by this Act, including a review of whether other approaches could more fully capture foregone revenue of leasing in low-market conditions in light of other possible economic uses at different points in the future.(c)ReportIf the Comptroller General of the United States enters into an arrangement with the National Academy of Sciences under subsection (a), not earlier than 3, but not later than 5, years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report that describes the results of the study conducted under that subsection.